Name: 84/34/EEC: Commission Decision of 6 January 1984 establishing that the apparatus described as 'Lumonics - Excimer Laser, model TE-431 T' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  electronics and electrical engineering;  mechanical engineering;  natural and applied sciences
 Date Published: 1984-01-27

 Avis juridique important|31984D003484/34/EEC: Commission Decision of 6 January 1984 establishing that the apparatus described as 'Lumonics - Excimer Laser, model TE-431 T' may not be imported free of Common Customs Tariff duties Official Journal L 022 , 27/01/1984 P. 0059 - 0059*****COMMISSION DECISION of 6 January 1984 establishing that the apparatus described as 'Lumonics - Excimer Laser, model TE-431 T' may not be imported free of Common Customs Tariff duties (84/34/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 29 June 1983, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Lumonics - Excimer Laser, model TE-431 T' ordered on 30 March 1982 and intended to be used for the study of non-linear optics in solids, the study of excitonic states for very high density excitation and for the study of atmospheric physics, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 December 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in questions is a laser; whereas in objective technical characteristics such as the power combined with the impulses and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'EMG 100/200 Series' manufactured by Lambda Physik, Hans Boecklerstrasse 12, D-3400 Goettingen and to the apparatus '1250 E 2', '1250 E 20' and '1250 E 50' manufactured by Sopra, 68 rue Pierre Joigneaux, F-92270 Bois-Colombes, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Lumonics - Exciser Laser, model TE-431 T', which is the subject of an application by Italy of 29 June 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.